Title: From John Adams to Oliver Wolcott, Jr., 15 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 15th 1800

I received but last night your favor of the 4th. The papers containing applications & recommendations for the collectorship of the port of Louisville in Kentucky I have read & agree with you that Mr James McConnel appears to be the person most suitable to receive the appointment to succeed Col. Richard Taylor resigned & you may send him a commission accordingly. I return all these papers & with them a commission to the present Secretary of State to be a commissioner under the act for an amicable setlement of limits with the State of Georgia signed
